Citation Nr: 1422061	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  96-23 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for residuals of a gunshot wound to the right hamstring, Muscle Group XIII.

2.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a gunshot wound to the right hamstring, Muscle Group XIV.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Lori Chism, Attorney


ATTORNEY FOR THE BOARD

C. Fields, Counsel
INTRODUCTION

The Veteran had active service from June 1964 to April 1977. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

These issues have been before the Board on several prior occasions, most recently in November 2013.  Further, a prior Board decision was vacated and remanded by the United States Court of Appeals for Veterans Claims, pursuant to a Joint Motion to Vacate and Remand, in a June 2003 Order.  The rest of the procedural history was outlined in detail in prior Board decision and remands, and will not be repeated.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The AOJ obtained records concerning the Veteran's disability benefits with the Social Security Administration (SSA), as directed in a prior remand in April 2012.  The compact disc (CD) containing the records is associated with the file, but that disc is now cracked, and the records can no longer be accessed for review and consideration.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request another copy of all determinations and medical records relating to the Veteran's SSA disability benefits.  All records received should be associated with the claims file.  If the records are not available, notify the Veteran and offer an opportunity to provide the missing records.

2.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case, before returning the matter to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

